Name: Commission Regulation (EEC) No 2287/83 of 29 July 1983 laying down provisions for the implementation of Article 127 of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/ 12 Official Journal of the European Communities 11 . 8 . 83 COMMISSION REGULATION (EEC) No 2287/83 of 29 July 1983 laying down provisions for the implementation of Article 127 of Council Regula ­ tion (EEC) No 918/83 setting up a Community system of reliefs from customs duty activities, thus giving rise to distortions of competition within the common market ; whereas, in order to avoid such distortions, the abovementioned consign ­ ments should not be eligible for relief from import duties if, prior to their entry for free circulation, they were placed under another customs procedure ; whereas, therefore, the relief should apply only where the consignments in question are dispatched directly from a third country to a natural or legal person in the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Duty-Free Arrangements, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty ('), and in particular Article 143 thereof, Whereas Article 127 of Regulation (EEC) No 918/83, hereinafter referred to as the basic Regulation, provides that the provisions of Chapter I of that Regulation shall apply both to goods declared for free circulation coming directly from third countries and to goods declared for free circulation after having being subject to another customs procedure ; whereas, however, the cases in which duty-free admission may not be granted for goods declared for free circulation after having being subject to another customs procedure is to be determined in accordance with the procedure referred to in Article 143 (2) and (3) of the basic Regulation ; Whereas Article 27 of the basic Regulation provides for relief from import duty for consignments dispatched to their consignee by letter or parcel post and consisting of goods of a total value not exceeding 10 ECU ; Whereas commercial undertakings should not be enabled to benefit from these provisions by instigating ad hoc activities or by artificially transferring existing HAS ADOPTED THIS REGULATION : Article 1 The duty-free admission referred to in Article 27 of Regulation (EEC) No 918/83 shall apply only to consignments dispatched by letter or parcel-post directly from a third country to a natural or legal person in the Community. Article 2 This Regulation shall enter into force on 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 105, 23 . 4 . 1983, p. 1 .